Citation Nr: 0506257	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a bilateral ear disorder, to include hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2003, the Board remanded the case to the RO for 
additional development.  The RO addressed the additional 
development and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional comments on his behalf in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Unfortunately, this case still is not ready for appellate 
review.  The Board remanded the case so the RO could provide 
the veteran a notice letter which complied with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  Specifically, the Board's Remand directed 
that the VCAA notice letter inform the veteran of the fact 
that new and material evidence is required to reopen his 
claim and what type evidence will meet that standard.

The veteran's representative, in the February 2005 written 
brief, asserts that the RO did not comply with the Remand, in 
that the February 2004 letter issued to the veteran informed 
the veteran that the RO was working on his appeal for whether 
new and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a bilateral ear disorder, to include hearing loss.  The 
letter did not, however, inform the veteran of what type of 
evidence would meet that standard.  The Board is constrained 
to agree with the veteran's representative and find that the 
October 2003 Remand was not complied with.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In the absence of a clear and 
specific waiver by the veteran of further VCAA notice which 
would comply with the Remand, this wholly procedural 
deficiency must be corrected prior to further appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran a 
VCAA notice letter which specifically 
addresses the requirements for reopening 
a previously denied claim on the basis 
of new and material evidence.  In 
addition to the other content required 
by the VCAA, the letter must inform the 
veteran of the definition of new and 
material evidence and what type evidence 
is required to meet the legal standard.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



